Citation Nr: 1018288	
Decision Date: 05/17/10    Archive Date: 06/04/10

DOCKET NO.  07-18 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for post-operative residuals of a left shoulder injury with 
arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1984 to March 
1986.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in  
Cleveland, Ohio.

The Veteran testified before the undersigned Acting Veterans 
Law Judge in May 2009.  A transcript of the hearing is of 
record.

This case was remanded by the Board in June 2009 for further 
development and is now ready for disposition.

As noted in the Board's previous remand of June 2009, the 
issue of entitlement to service connection for a left 
shoulder scar has been raised by the record but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).   
In addition, in a December 2009 statement, the Veteran also 
reasonably raised a new claim for entitlement to service 
connection for a right shoulder disorder as secondary to his 
service-connected left shoulder disorder, which also has not 
yet been adjudicated by the AOJ.  Therefore, the Board does 
not have jurisdiction these matters, and the issues are 
referred to the AOJ for appropriate action.  


FINDING OF FACT

For the entire time on appeal, the Veteran's left shoulder 
disability was productive of limited range of motion of the 
arm which more nearly approximates limitation of motion to 25 
degrees from the side.




CONCLUSION OF LAW

The criteria for a rating of 30 percent for post-operative 
residuals of a left shoulder injury with arthritis have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.69, 4.71a, 
Diagnostic Code 5201, 5202 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The Board has considered whether further 
development and notice under the Veterans Claims Assistance 
Act of 2000 (VCAA) or other law should be undertaken.  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  In addition, the notice requirements of the 
VCAA apply to all five elements of a service-connection 
claim, including: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Further, this notice 
must include information that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in August 2006 that informed him 
of what evidence was required to substantiate the claim and 
of his and VA's respective duties for obtaining evidence.  
With respect to the Dingess requirements, in August 2006, the 
RO also provided the Veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary 
to establish an effective date.  Additionally, in July 2008, 
the Veteran was advised of the diagnostic criteria used to 
rate his disability and the types of evidence considered in 
conjunction therewith, such as the statements from employers 
as to job performance, lost time, or other information 
regarding how his disability affected his ability to work.  

With these letters, the RO effectively satisfied the notice 
requirements with respect to the issue on appeal, which was 
subsequently readjuciated in a November 2009 supplemental 
statement of the case.  Under these circumstances, the Board 
finds that adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as an statement of the case 
or supplemental statement of the case, is sufficient to cure 
a timing defect).  

As to VA's duty to assist, the Board finds that all necessary 
development has been accomplished, and therefore appellate 
review may proceed without prejudice to the Veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO 
obtained Social Security Administration disability records.  
In addition, the Veteran submitted statements on his behalf, 
and, in May 2009, he was provided an opportunity to set forth 
his contentions during the hearing before the undersigned 
Acting Veterans Law Judge.  Moreover, specific VA medical 
examinations relevant to the issue on appeal were obtained in 
September 2006, December 2008, and September 2009.  Although 
the December 2008 VA examination did not expressly identify 
at what point during range of motion testing the Veteran 
experienced pain, the Board finds the two other VA 
examinations are wholly adequate for rating purposes.  
Specifically, the examiners interviewed the Veteran and 
conducted a physical examination, using range of motion 
testing describing the onset of pain, and considered 
functional impairment.  Importantly, there is no indication 
that the Veteran's past medical history or any relevant fact 
was misstated.  

In addition, the Board is also satisfied there was 
substantial compliance with the June 2009 remand directives 
for requesting the Veteran identify and obtain private 
treatment records and for conducting a new VA examination 
with regard to the shoulder.  See Stegall v. West, 11 Vet. 
App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 
(1999).   With regard to the private treatment records, the 
RO sent a letter to the Veteran in August 2009 asking for him 
to identify medical treatment records and also to complete 
and return a VA Form 21-4142, Authorization and Consent to 
Release Information, so that records from his private 
physician, Dr. L., could be obtained.  However, the 
authorization form was not returned, and the Board reminds 
the Veteran that the duty to assist is not a one-way street.  
Wood v. Derwinski, 1 Vet. App. 190 (1991).  Given the efforts 
taken by the RO to provide the Veteran with an opportunity to 
identity and obtain additional medical records, as well as 
the fact that a new VA examination of the shoulder was 
conducted in September 2009, the Board finds that the Board's 
June 2009 remand directives were substantially complied with 
and, thus, there is no Stegall violation in this case. 

Of significance, neither the Veteran nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  
Therefore, the Board finds that the available records and 
medical evidence have been obtained in order to make an 
adequate determination as to this claim.  

Accordingly, the Board finds that no useful purpose would be 
served in remanding this matter for yet more development and 
that such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the Veteran.  The Court has held that such remands are to 
be avoided. Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
For these reasons, no further notice or assistance is 
required to fulfill VA's duty to assist in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).



Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2009).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2009).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2009).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the Veteran.  38 C.F.R. § 4.3 (2009). 

In addition, the Board acknowledges that in evaluating 
musculoskeletal disabilities, consideration must be given to 
additional functional limitation due to factors such as pain, 
weakness, fatigability, and incoordination.  See 38 C.F.R. §§ 
4.40 and 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-07 
(1995).  The Court has held that diagnostic codes predicated 
on limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  38 C.F.R. § 4.40 
("functional loss due to pain is to be rated at the same 
level as the functional loss when flexion is impeded"); see 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1993).  

As is the case here, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Nevertheless, where the evidence 
contains factual findings that show a change in the severity 
of symptoms during the course of the rating period on appeal, 
assignment of staged ratings would be permissible.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

In this case, the Veteran's right shoulder disability is 
rated as 20 percent disabling under Diagnostic Code 5299-5201 
for limitation of motion of the arm.  Significantly, the 
provisions of 38 C.F.R. § 4.71a expressly provide for the 
application of different rating criteria depending upon 
whether a Veteran's minor (non-dominant) or major (dominant) 
side is being evaluated.  See 38 C.F.R. § 4.69 (2009).  
Because the Veteran in this case is right-hand dominant (see 
Hearing Transcript (T.) at p. 3), his left shoulder 
disability affects his minor, non-dominant side.  
Accordingly, under 38 C.F.R. § 4.71a, Diagnostic Code 5201, 
for a minor (non-dominant) joint, the evidence must 
demonstrate motion of the arm limited to 25 degrees from the 
side in order to warrant the highest rating of 30 percent.  
Normal ranges of motion of the shoulder are flexion (forward 
elevation) from 0 degrees to 180 degrees, abduction from 0 
degrees to 180 degrees, external rotation from 0 degrees to 
90 degrees, and internal rotation from 0 degrees to 90 
degrees.  
38 C.F.R. § 4.71, Plate I.  

Here, the Board finds that the criteria for a 30 percent 
rating, the maximum rating authorized under Diagnostic Code 
5201 for limitation of motion of a minor joint, has been met.  
The Board finds it significant that during the September 2006 
VA examination, the Veteran was unable to perform forward 
flexion of the arm.  In fact, it was noted that "[a]s soon 
as he started the range of motion movement [of flexion], he 
felt pain."  While a private examination conducted in April 
2007 suggested a greater range of motion (pain on abduction 
was noted at 50 degrees), another VA examination conducted in 
December 2008 indicated the presence of pain throughout the 
Veteran's range of motion testing, without specifically 
identifying when pain began or ended.  Significantly, in 
order to better determine the point at which point pain set 
in, the Veteran underwent another examination in September 
2009 pursuant to the Board's June 2009 remand instructions.  
Significantly, the VA examiner expressly indicated that the 
Veteran was only able to perform abduction from 0 to 20 
degrees without pain and forward flexion to 30 degrees 
without pain.  Beyond these points, painful motion was noted.  
Accordingly, his limitation of motion is considered impeded 
20 degrees of abduction and at 30 degrees of flexion.  
38 C.F.R. § 4.40 ("functional loss due to pain is to be 
rated at the same level as the functional loss when flexion 
is impeded"); see Schafrath v. Derwinski, 1 Vet. App. 589, 
592 (1993).  

Accordingly, as the Veteran's left shoulder disability is 
manifested by painful motion of the arm that limits motion to 
25 degrees or less from the side, the Board finds that the 
evidence demonstrates limitation of motion that more nearly 
approximates a 30 percent evaluation under the provisions of 
Diagnostic Code 5201.  As alluded to above, the Board notes 
that 30 percent is the maximum rating authorized under this 
provision for the minor, non-dominant, arm.  38 C.F.R. 
§ 4.71a.  Indeed, the Court as held that if a claimant is 
already receiving the maximum disability rating available 
based on symptomatology that includes limitation of motion, 
it is not necessary to consider whether 38 C.F.R. §§ 4.40 and 
4.45 are applicable.  Johnston v. Brown, 10 Vet. App. 80 
(1997).  Thus, the Board need not discuss whether a rating in 
excess of 30 percent is warranted under this provision.  

Notwithstanding the above, the Board has also considered 
other potentially applicable Diagnostic Codes that may 
provide a basis for separate evaluations for the left 
shoulder.  With regard to Diagnostic Code 5200, because 
ankylosis of the scapulohumeral articulation has not been 
shown, this provision is not for application.  With regard to 
Diagnostic Code 5202, the medical evidence is without 
complaints of or treatment for an impairment of the humerus 
resulting in malunion, recurrent dislocation, fibrous union, 
nonunion, or loss of head of the humerus.  In fact, the 
September 2006 VA examination noted that there was no 
instability present in the shoulder, and March 2007 MRI 
findings, which indicated impressions of mild widening of the 
acromioclavicular joint with fragmentation, minimal 
subacromial subdeltoid bursitis, and no evidence of a rotator 
cuff tear, did not mention whether there was any involvement 
of the humerus.  Additionally, a private April 2007 medical 
evaluation noted that the MRI was "essentially normal with 
no evidence of cuff pathology or significant labral 
pathology," and more recent X-rays reviewed in conjunction 
with the September 2009 VA examination expressly noted that 
the "glenohumeral joint is normal" and that there was 
"[n]l fracture, erosion, or subluxation." As such, a 
compensable rating under this provision is not warranted.  
38 C.F.R. § 4.71a, Diagnostic Code 5202.  Finally, as the 
Veteran is currently rated at 30 percent for limitation of 
motion of the arm, Diagnostic Code 5203 is not for 
application in this case.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5203 (indicating that a rating under 5203 may be 
provided "or" the impairment of the clavicle or scapula 
should be rated based on impairment of function of the 
contiguous joint).

In conclusion, throughout the appeal period, the Board finds 
that the Veteran's left shoulder disability, as it is 
evaluated for symptoms associated with limited motion under 
Diagnostic Code 5201, more nearly approximate the criteria 
required for a higher, 30 percent rating under this 
provision.  As such, the appeal is granted.

Next, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court 
of Appeals for Veterans Claims (Court) held that a claim for 
a total rating based on individual unemployability (TDIU) is 
part of an increased rating claim when such claim is 
expressly raised by the Veteran or reasonably raised by the 
record.  The Court further held that when evidence of 
unemployability is submitted at the same time that the 
Veteran is appealing the initial rating assigned for a 
disability, the claim for TDIU will be considered part and 
parcel of the claim for benefits for the underlying 
disability.  Id.  However, in this case, the evidence 
indicates that the Veteran worked as a barber in 2007 (see 
occupational history described in the April 2007 private 
examination) and that he is currently attending school full 
time for a degree in business management, as indicated in the 
most recent September 2009 VA examination.  Significantly, 
the September 2009 VA examination also indicated that, 
although the Veteran was in receipt of disability benefits, 
"[h]e has no restriction with employment."  Accordingly, as 
TDIU has not been reasonably raised by the evidence of record 
or expressly by the Veteran himself, the Board finds that the 
provisions of 38 C.F.R. § 4.16 are not for application in 
this case. 

Extraschedular Consideration

The Board has also considered whether the Veteran is entitled 
to a referral for an extraschedular rating, which is a 
component of a claim for an increased rating under Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may 
not assign an extraschedular rating in the first instance, it 
must specifically adjudicate whether to refer a case for 
extraschedular evaluation when the issue either is raised by 
the claimant or is reasonably raised by the evidence of 
record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

Under the provisions of 38 C.F.R. § 3.321(b)(1) (2009), the 
Under Secretary for Benefits or the Director, Compensation 
and Pension Service, is authorized to approve an 
extraschedular evaluation if the case "presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  Id.  
Therefore, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-
connected disability with the established criteria found in 
the rating schedule for that disability.  Thun v. Peake, 22 
Vet. App. 111 (2008). 

In this case, for the applicable time periods on appeal, the 
evidence does not demonstrate frequent periods of 
hospitalization related to the Veteran's left shoulder 
disorder.  Further, the record weighs against a finding of 
occupational impairment or average industrial impairment that 
is in excess of that contemplated by the assigned rating.  In 
evaluating his occupational impairment, the Board again notes 
that the September 2009 VA examination indicated that he was 
attending classes full-time and that he did not have any 
restrictions with employment.  Moreover, the rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology and provide for higher ratings for additional 
or more severe symptoms than currently shown by the evidence. 
 Thus, his disability picture is contemplated by the rating 
schedules, and the assigned schedular evaluation is, 
therefore, adequate.  

Consequently, referral to the Under Secretary for Benefits or 
the Director, Compensation and Pension Service for 
consideration of an extraschedular evaluation for his 
disabilities under 38 C.F.R. § 3.321 is not warranted.  


ORDER

A 30 percent for post-operative residuals of a left shoulder 
injury with arthritis is granted, subject to governing 
criteria applicable to the payment of monetary benefits.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


